Citation Nr: 0531403	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
perforation of the left tympanic membrane as due to treatment 
at a VA medical facility in 1992.  

2.  Entitlement to service connection for claimed chronic 
left ear infections/swimmer's ear.  

3.  Entitlement to service connection for a claimed left ear 
hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from April 1966 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In May 2000, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  

In June 2005, the veteran and his wife appeared at a hearing 
before the undersigned Veterans Law Judge that was held at 
the RO.  

The issues of service connection for chronic ear 
infections/swimmer's ear and service connection for left ear 
hearing loss are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  





FINDING OF FACT

The veteran is shown as likely as not to have sustained an 
unanticipated left ear tympanic membrane perforation as the 
result of medical treatment in 1992 for the removal of left 
ear cerumen because of a lack of proper skill or an error in 
judgment on the part of VA.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, VA 
compensation benefits under 38 U.S.C.A. § 1151 for left 
tympanic membrane perforation are payable.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under VCAA with respect 
to the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for perforation of the left tympanic membrane as due 
to treatment at a VA medical facility in 1992.  

Given the favorable action taken hereinbelow, the Board 
concludes that VA has fulfilled any development duties under 
VCAA.  Any defect in this regard must be considered to 
harmless.  




Factual Background

In August 1992, the veteran sought treatment for a left 
earache from which he had been suffering for a week after 
swimming.  A history of ear infections was noted.  The 
assessment was that of swimmer's ear.  Antibiotics were 
prescribed.  

In a September 1992 statement, the veteran reported that a 
left tympanic perforation had been caused at a VA medical 
facility when a suction machine was used to treat left ear 
drainage.  

In October 1992, the left tympanic membrane was noted to be 
perforated.  The veteran voiced complaints of having a left 
ear hearing loss and discomfort that had persisted for over 
two months.  He denied having any previous left tympanic 
membrane perforation.  

In April 1993, the veteran underwent a left 
tympanomastoidectomy.  The procedure was performed due to the 
veteran's chronic left otitis media with tympanic membrane 
perforation and chronic drainage.  

At a May 2000 RO hearing, the veteran testified that his left 
eardrum was perforated during VA treatment for cerumen 
removal.  

On June 2000 VA medical examination, the veteran asserted 
that he had sustained a left eardrum perforation when cerumen 
was being removed from his left ear.  The examiner diagnosed 
a left tympanomastoidectomy secondary to chronic left otitis 
media with tympanic membrane perforation of unknown etiology.  

The examiner discussed the veteran's left ear condition with 
a VA ear, nose, and throat (ENT) physician.  The ENT 
physician indicated the veteran's left eardrum perforation 
was likely the result of treatment to remove earwax and 
treatment for swimmer's ear in 1992.  In the examination 
report, the examiner asserted that the left tympanic membrane 
perforation was the "unfortunate consequence" of this 
treatment.  

In February 2004, a left tympanomastoidectomy was performed.  
The preoperative diagnosis was that of tympanic membrane 
perforation and conductive hearing loss.  The post-operative 
diagnosis was that of cholesteatoma, tympanic membrane 
perforation, conductive hearing loss.  

The operative report reflected  that the veteran had a 
persistent left tympanic membrane perforation with ear 
drainage and hearing loss for many months.  

At his June 2005 hearing, the veteran testified that a left 
tympanic membrane perforation had occurred as a result of VA 
treatment for the removal of cerumen.  The veteran added 
that, until his eardrum was perforated, he received all 
treatment for his ears at a single VA medical facility.  


Law and Regulations 

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  

The veteran's request for § 1151benefits was filed in 1999; 
thus, this claim must be decided under the current version of 
38 U.S.C.A. § 1151.  

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The record is scant as to the circumstances surrounding the 
veteran's left tympanic membrane perforation.  He did not 
have any perforation in August 1992.  When he sought further 
treatment for the left ear in October 1992, a perforation 
apparently was noted for the first time.  

The veteran asserts that the perforation occurred while 
cerumen was being removed at VA.  The VA ENT physician 
consulted by the June 2000 VA examiner indicated that the 
perforation likely occurred during VA treatment.  

The Board presumes that the June 2000 VA examiner consulted a 
physician who was familiar with the veteran's case.  In sum, 
the Board concludes that the left eardrum perforation 
occurred during VA treatment.  

Next, the Board will address the matter of whether the 
veteran is entitled to compensation under 38 U.S.C.A. § 1151 
for left tympanic membrane perforation.  The Board may not 
substitute its own judgment for that of medical experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record does not address whether tympanic membrane 
perforation was a usual risk associated with ear wax removal.  
Because such has not been suggested, the Board will assume 
that tympanic membrane perforation was not an expected or 
anticipated result of such treatment.  

The foregoing coupled with the June 2000 VA examiner's 
statement regarding the "unfortunate" result of VA 
treatment implies that the left tympanic membrane perforation 
was not reasonably foreseeable.  Thus, compensation under 
38 U.S.C.A. § 1151 is warranted for left ear tympanic 
membrane perforation.  

The Board finds that the medical evidence, when viewed in its 
totality, is in relative equipoise.  The veteran's assertions 
are supported the statements of the VA ENT physician 
discussed in the June 2000 VA examination report.  

Moreover, the June 2000 examiner's characterization of the 
perforation as unfortunate leads the Board to conclude that 
the event was as likely as not the result of a lack of proper 
skill or an error in judgement on the part of VA.  There is 
no specific evidence of record that weighs against the 
veteran's claim.  

Again, therefore, the evidence is in relative equipoise, and 
the veteran must prevail.  38 U.S.C.A. § 5107; Gilbert, 
supra.  




ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left tympanic membrane perforation are 
granted.  



REMAND

The veteran is in receipt of Social Security disability 
benefits for a disability of the knees.  The records from the 
Social Security Administration (SSA), however, may well 
contain medical evidence related to the rest of the veteran's 
body and specifically the left ear.  Thus, the RO must obtain 
all medical records associated with the veteran's claim of 
entitlement to SSA disability benefits.  

The etiology of the veteran's left ear hearing loss is 
unclear.  Therefore, an audiologic examination must be 
scheduled for an opinion regarding the etiology of the 
veteran's left ear hearing loss.  

As well, it is unclear whether the veteran still suffers from 
chronic ear infections/swimmer's ear.  If he does, an opinion 
regarding etiology must be rendered.  

Hence, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to obtain from SSA the records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  

2.  The RO should schedule a VA ear 
examination.  The extent of the veteran's 
left ear hearing loss should be assessed, 
and the etiology thereof should be 
determined.  Next, the examiner should 
determine whether the still suffers from 
chronic ear infections/swimmer's ear.  If 
so, the etiology thereof should be 
determined.  A rationale for all 
conclusions should be stated and all 
necessary diagnostic tests should be 
accomplished.  The examiner is asked to 
review the claims file in conjunction 
with the examination.  

3.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


